Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 10 and 16 all present the following storing step which seams either nonsensical or inherent and does not reflect what Examiner believes Applicant would regard as their invention. 

- store the policy setting in a policy register to program the platform resource for use by the trusted software with the second ISA instruction based on verification of the wrapped lock policy and the wrapped lock policy and determination the wrapped lock policy and the wrapped lock policy are associated with the common owner identifier. 

	Based at least on Paragraph 0016 and Figure 5 of Applicant’s specification Examiner believes that the storing limitation of claims should be amended as follows (additions are underlined, bolding has been targeted to bring out the issue):

- store the policy setting in a policy register to program the platform resource for use by the trusted software with the second ISA instruction based on verification of the wrapped lock policy and the wrapped unlock policy and determination the wrapped lock policy and the wrapped unlock policy are associated with the common owner identifier. 
 
	Dependent claim 18 also contains substantially the same issue.

	Dependent claims 2-9, 11-15, 17, and 19-25 are rejected based on their dependence on the independent claims.

Relevant Prior Art
	United States Patent Application Publication No.: US 2019/0215301 A1 (Abdulhayoglu) has teaching regarding wrapped executables being tested in a sandbox.
	United States Patent Application Publication No.: US 2016/0283198 A1 (Walker) has teachings regarding wrapping applications and updating wrapped applications
	United States Patent Application Publication No.: US 2016/0277373 A1 (Murray) has teachings regarding wrapping and authentication in a untrusted client device.
	United States Patent Application Publication No.: US 2015/0310210 A1 (SIA et al.) has teachings regarding application being wrapped and managed by the systems security.
	United States Patent Application Publication No.: US 2015/0271207 A1 (Jaiswal et al.) has teachings regarding wrapping applications to protect data.

Allowable Subject Matter
	Reason for allowance will be furnished with notice of allowance assuming the scope of the claimed invention is clear and no other issues are created.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434